[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO SUBSTITUTE
In this foreclosure action, the proponent of this Motion to Substitute Party Plaintiff is APX Mortgage Services, Inc.
The motion alleges that the current plaintiff Federal Deposit Insurance Corporation as receiver for Mechanics and Farmers Savings Bank sold the note and mortgage to South Star Management Company, Inc. South Star then sold the note and mortgage to National Housing Exchange, Inc.
National has now contracted with APX to be its "servicer . . . of the Mortgage Documents."  Evidently APX is not an owner of any of the paper, giving it an interest in the property. See e.g., Primerica v. Planning and Zoning Commission,211 Conn. 85 (1989). The proposed party is not in any trust relationship with the owner and holder of the paper. See e.g.,Investors Mortgage Co. v. Rodia, 31 Conn. App. 476 (1993). It is not a holder, in due course or otherwise, of the negotiable instrument. Thus, it has no interest in this controversy that would require or allow it to become a party plaintiff. Pollio v.Conservation Commission, 32 Conn. App. 109 (1993).
The Motion to Substitute APX as a party plaintiff is denied.
PATTY JENKINS PITTMAN, JUDGE